—Appeal from a judg*1012ment of Genesee County Court (Noonan, J.), entered January 18, 2001, convicting defendant upon his plea of guilty of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, we conclude that County Court did not abuse its discretion in denying his request for youthful offender status (see People v Reyell, 234 AD2d 794, lv denied 89 NY2d 1014; People v Williams, 204 AD2d 1002, lv denied 83 NY2d 973). Present— Pigott, Jr., P.J., Green, Scudder, Burns and Gorski, JJ.